IN THE DISTRICT COURT OF APPEAL
                                             FIRST DISTRICT, STATE OF FLORIDA

WILLIAM E. FISHER, JR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
      Appellant,                             DISPOSITION THEREOF IF FILED

v.                                           CASE NO. 1D13-3595

JOHN W. ALLEN and
ROXIE ALLEN,

      Appellees.
____________________________/


Opinion filed July 23, 2014.

An appeal from the Circuit Court for Bay County.
Hentz McClellan, Judge.

Steven E. Sellers of Sellers Law Firm, P.L., Tallahassee, for Appellant.

Patrick J. Faucheux, Panama City, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and PADOVANO, JJ., CONCUR.